Citation Nr: 1415210	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a postoperative right shoulder disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to October 1994.  This matter is before Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent rating for right shoulder tendonitis.  An interim (August 2008) rating decision by the Huntington, West Virginia RO assigned a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 for the period from March 27, 2008 to August 1, 2008.  [Such period of time is not for consideration herein; the Veteran has not disagreed with the effective dates assigned for this award.]  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.  In October 2013, the case was remanded for additional development.  

[This appeal was processed using VA's paperless claims processing system; any future consideration of this case should take into consideration the existence of an electronic record.]


FINDING OF FACT

At no time under consideration is the Veteran's right shoulder motion shown to have been limited to midway between the side and the shoulder level.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's right shoulder disability. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5201 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A March 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent VA treatment records have been secured.  Pursuant to the October 2013 remand, the RO attempted to secure private treatment records identified).  An October 2013 letter asked the Veteran provide the necessary releases so that VA could obtain such records; in December 2013, he submitted unresponsive authorizations (without the identifying information sought).  Further development cannot proceed without his cooperation.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).

The RO arranged for VA examinations in April 2007, June 2008, April 2010, and December 2013.  The VA examination reports contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Shoulder disabilities are rated under Codes 5200 to 5203.  The Veteran's right arm is his major extremity.  38 C.F.R. §§ 4.69, 4.71a.

The Veteran is not shown to have ankylosis of the right shoulder, impairment of the humerus of the right extremity, or impairment of the right clavicle or scapula.  Therefore Codes 5200, 5202, and 5203 do not apply. 

Under Code 5201, the minimum compensable rating of 20 percent is warranted where there is limitation of motion of an arm at the shoulder level.  Limitation of major arm motion to midway between the side and shoulder level warrants a 30 percent rating; limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a.  

Arthritis of the right shoulder has been diagnosed, and the Veteran's right shoulder disability is rated based on limitation of motion.  38 C.F.R. § 4.71a, Code 5003.  Under Code 5003, if limitation of motion of the arm/shoulder is not compensable under the appropriate diagnostic code(s), a 10 percent rating may be assigned if there is arthritis with limitation of motion confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A note following Code 5003 stipulates that the 10 percent rating under Code 5003 may not be combined with other ratings based on limitation of motion.  38 C.F.R. § 4.71a.

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

On April 2007 VA examination, the Veteran complained of right shoulder pain that flared daily to a 10 on a scale of 0 to 10.  He reported that lifting more than 30 pounds or lifting anything overhead increased the pain, which interfered with activities of daily living and his job.  He did not use mechanical aids.  The examiner noted the Veteran was right-handed.  On examination, it was noted that the Veteran guarded his shoulder, and that it was difficult to get him to cooperate.  The shoulder was tender to palpitation, anteriorly.  The Veteran denied heat, redness, edema, and effusion.  Range of motion studies revealed forward flexion from 0 to 160 degrees (with pain at 130 degrees); abduction from 0 to 90 degrees (with pain at 90 degrees); external rotation from 0 to 60 degrees (with pain at 60 degrees); and internal rotation from 0 to 60 degrees (with pain at 60 degrees).  Repetitive studies produced increased pain, weakness, lack of endurance, fatigue, and incoordination.  Forward flexion was limited to 130 degrees following repetitive studies.  X-rays showed no evidence of fracture or subluxation.  Mild changes of osteoarthritis were shown.  Chronic right shoulder tendonitis of mild severity was diagnosed.  

VA treatment records show the Veteran complained of continuing pain in his shoulders.  
In November 2007, the Veteran was seen at the Phoebe Putney Memorial Hospital for complaints of right shoulder pain, soft tissue injury of the shoulder, and a contusion of the shoulder following a motor vehicle accident.  Pain medication, rest and ice were prescribed.  

A February 2008 primary care physician note showed treatment for diffuse joint aches including the right shoulder.  This treatment record noted there was pain with range of motion with flexion, extension, abduction, and adduction.  

In March 2008, the Veteran underwent arthroscopic surgery for his right shoulder to repair impingement and a rotator cuff tear with a 3 centimeter tear of the supraspinatus tendon.  

On June 2008 VA examination, the Veteran reported that arthroscopic surgery had partially relieves pain and improved motion.  On examination, he reported no [resting] pain but severe pain when he tries to raise his hand above his head or to lift a weight.  He reported weakness, stiffness, locking, tenderness, fatigability, and lack of endurance, and denied swelling, heat, redness, and giving way.  He reported flare-ups at least 5 to 6 times a day, when pain increased to 9 (on a scale of 10).  Pain was precipitated by raising his hand above his head or lifting more than 10 pounds, and was relieved by medication, rest, and massage.  He reported difficulty putting on a shirt and tending to personal hygiene.  Regarding the effect on occupation, the examiner noted the Veteran reported that his right shoulder disability slowed him down and found it was difficult to use a hammer.  The examiner noted the Veteran was considering quitting his job because of this; it was also noted that the Veteran had not worked since November 2007 due to his right shoulder.  

On examination, supple, nonadherent, nontender scars were noted.  There was generalized diffuse tenderness, more marked anterior-superiorly.  There was mild tenderness over the acromioclavicular joint.  Range of motion studies revealed forward flexion from 0 to 80 degrees (with pain at 80 degrees); abduction from 0 to 80 degrees (with pain at 80 degrees); external rotation from 0 to 60 degrees (with pain at 60 degrees); and internal rotation from 0 to 60 degrees (with pain at 60 degrees).  Repetitive studies produced increased pain, weakness, lack of endurance, fatigue and incoordination.  No additional loss of range of motion was noted.  The shoulder was stable.  X-rays showed postoperative changes.  The diagnosis was status post arthroscopic surgery with residual pain and limitation of motion was diagnosed.  The examiner noted that the disability was moderate.  

A July 2008 physician's note released the Veteran to return to normal work; no restrictions were noted.  

On April 2010 VA examination, the Veteran reported intermittent right shoulder pain with remissions.  Deformity, giving way, instability, stiffness, incoordination, dislocation, subluxation, locking, and effusions were denied.  Pain, weakness, and decreased speed were reported.  Weekly flare-ups of moderate severity lasting hours were reported.  Precipitating events included lifting more than 20-25 pounds and reaching overhead.  Alleviating factors included rest, ice, and medication.  He reported that driving caused shoulder pain.  

On examination, crepitus, abnormal motion and guarding of movement were noted.  Range of motion studies revealed flexion from 0 to 90 degrees; abduction from 0 to 90 degrees; external rotation from 0 to 45 degrees; and internal rotation from 0 to 45 degrees.  Objective evidence of painful motion was noted.  There was no additional loss of motion after repetitive testing.  There was no ankylosis.  The Veteran's right hand grip was slightly weaker than on the left.  X-rays showed status post-surgery with postoperative changes and mild degenerative changes.  Degenerative joint disease of the right shoulder was diagnosed.  

The examiner noted the Veteran was unemployed after being terminated from his job.  The examiner noted that the Veteran's right shoulder pain had significant effects on his usual occupation, including decreased mobility, problems lifting and carrying, difficulty reaching, decreased strength, and pain.  Additional problems were caused by increased absenteeism and requiring different duties.  His right shoulder pain also had severe effects on his ability to complete chores; including moderate effects on his ability to shop, travel, bathe, dress, groom, and drive; exercise, sports, and recreation were not possible. 
VA treatment records do not show any specific treatment for right shoulder disability.  In a July 2013 statement, the Veteran reported continuing right shoulder pain relieved by medication. 

On December 2013 VA examination, the Veteran reported daily pain with movements such as turning a wrench and installing a light bulb; popping in his shoulders; increased pain with long (over an hour) driving, reaching overhead, and pushing levers; and increased time completing tasks.  The examiner noted the Veteran was right handed.  The Veteran denied flare-ups.  Range of motion studies revealed flexion from 0 to 160 degrees with pain at 125 degrees; and abduction from 0 to 125 degrees with pain at 90 degrees.  Repetitive testing revealed additional loss of motion; flexion was limited to 125 degrees and abduction was limited to 90 degrees.  Repetitive testing also revealed less movement than normal, weakened movement, and pain on movement. 

On examination, pain on palpitation and guarding of the right shoulder were noted.  Shoulder strength was normal.  There was no evidence of ankylosis.  Hawkins' Impingement Test was positive.  Empty-can, external rotation, and lift-off subscapularis tests were negative.  There was no evidence of mechanical symptoms, no evidence of recurrent dislocation or subluxation of the scapulohumeral joint.  There was no impairment of the clavicle or scapula.  It was noted that the Veteran had arthroscopic surgery scars that were neither painful nor unstable and did not total 39 square centimeters in size.  The examiner noted that the Veteran had tenderness with palpitation to the right upper shoulder/deltoid area.  With all active range of motion of the right shoulder, the Veteran complained of pain at the right shoulder superior joint line, and with repetitive range of motion/use of the right shoulder joint, the Veteran experienced pain, weakness, and fatigability in the joint.  No diagnostic tests were performed.  

The examiner noted that the Veteran's condition impacts on his ability to work due to pain, difficulty with heavy lifting, carrying, and overhead reaching.  The examiner noted that the Veteran has increased pain, weakness, and fatigability with repetitive use, which would significantly limit his functional ability when the joint is used repeatedly over a period of time.  Examples of this included that it takes the Veteran 2-3 times longer than normal to carry out activities of daily living such as house chores, painting, cleaning, and doing yard work.  

Comparing the symptoms of the Veteran's right shoulder disability shown with the criteria for rating shoulder disability, the Board finds that at no time during the applicable appeal period (and excluding March 27, 2008 to August 1, 2008, as indicated above) is right shoulder motion shown to have been limited to midway between the shoulder and the side (or approximating such level), even with the factor of pain considered (so as to warrant the next higher, 30 percent, rating).  At all  times, the Veteran could move his right arm beyond the midway point between his side and shoulder level (45 degrees).  Accordingly, a higher rating is not warranted for any period of time under consideration.

The Board has specifically considered whether factors such as functional impairment and pain addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's right shoulder disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The VA examination reports establish that the Veteran has pain on motion of his right shoulder.  Such pain, however, is not shown to have caused additional restriction warranting an increased rating, and is contemplated by the rating assigned.  At most, motion was limited to 80 degrees, a degree contemplated by the criteria for the rating assigned.  

The evidentiary record does not show any further functional impairments that are not encompassed by the schedular criteria for the rating now assigned.  The reported complaints of pain, loss of motion, and functional impairments are fully contemplated by the schedular criteria.  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence of record does not suggest (and he has not alleged) that the Veteran is unemployable due to his service connected right shoulder disability.  While earlier treatment records show the Veteran was unemployed (his employment was terminated), more recently (in July and December 2013), he submitted statements indicating that he was still working and intended to continue to work.  Hence, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against this claim, that doctrine does not apply. See 38 U.S.C.A. § 5107(b).  


ORDER

A rating in excess of 20 percent for right shoulder disability is denied. 


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


